Shulman, Presiding Judge.
Defendant appeals his conviction of rape. We affirm.
Defendant’s sole enumeration of error is on the general grounds. “The victim’s testimony that the accused had raped her, coupled with medical evidence and testimony concerning the victim’s actions and demeanor following the rape, was sufficient evidence to authorize the conviction.” Moore v. State, 151 Ga. App. 100 (1) (258 SE2d 915). The verdict is therefore not subject to attack on the general grounds. See also Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.